Exhibit 10.1

 

PARK ELECTROCHEMICAL CORP.

2018 Stock Option Plan

Incentive Stock Option Contract

 

This Stock Option Contract entered into as of this ______ day of __________,
20___ (the “Grant Date”), between Park Electrochemical Corp., a New York
corporation (the "Company"), and ________________, an employee of the Company or
a Subsidiary (the "Optionee"). Capitalized terms not defined in this Stock
Option Contract have the meanings ascribed to such terms in the Park
Electrochemical Corp. 2018 Stock Option Plan, as amended from time to time (the
“Plan”).

 

W I T N E S S E T H :

 

1. The Company, in accordance with the allotment made by the Committee, and
subject to the terms and conditions of the Plan, grants as of the Grant Date, to
the Optionee, an Incentive Stock Option (the “Option”) to purchase an aggregate
of ________ shares of the Common Stock, $0.10 par value per share, of the
Company (the "Common Stock") at $______ per share (the “Exercise Price”), being
the Fair Market Value of such Common Stock on the Grant Date.

 

2. This Option shall expire on the tenth (10th) anniversary of the Grant Date
(the “Expiration Date”), subject to earlier termination of employment as
provided in the Plan. This Option is exercisable in accordance with the
following schedule:

 

Vesting Date

[_____________]

Shares Becoming Exercisable

               

Total

 

 

 

provided, however, that the right to purchase shall be cumulative, so that if
the full number of shares of Common Stock purchasable in a period shall not be
purchased, the balance may be purchased at any time or from time to time
thereafter, but prior to the Expiration Date. This Option may be exercised in
whole or in part and from time to time as to shares of Common Stock that have
become exercisable, by giving written notice to the Company at its principal
office, presently 48 South Service Rd., Melville, New York 11747, identifying
the Option being exercised, specifying the number of shares of Common Stock
purchased and accompanied by payment in full of the aggregate purchase price
therefor, in cash (including check, bank draft or money order, or wire transfer
or other transfer of funds, or broker-assisted cashless exercise), Common Stock,
or any combination thereof.

 

 

--------------------------------------------------------------------------------

 

 

 3. (a) In the event that the employment or service of the Optionee is
terminated prior to the Expiration Date (i) for Cause, or (ii) without the
written consent of the Company, this Option shall (to the extent not previously
exercised) terminate immediately and be forfeited.

 

     (b) In the event that the employment or service of the Optionee is
terminated prior to the Expiration Date (other than by reason of disability or
death or as provided in Section 3(a)) and the Company has not offered the
Optionee any separation agreement in exchange for a release, this Option may be
exercised by the Optionee, to the extent exercisable as of the date of
termination of employment or service, at any time within three (3) months after
such termination, but not thereafter, and in no event after the Expiration Date.

 

     (c) In the event that the employment or service of the Optionee is
terminated prior to the Expiration Date (other than by reason of disability or
death or as provided in Section 3(a)) and the Company has offered the Optionee a
separation agreement in exchange for a release, this Option may be exercised by
the Optionee, to the extent exercisable as of the date of termination of
employment or service, at any time within three (3) months after the date such
separation agreement becomes fully effective and any revocation period has
expired, but not thereafter, and in no event after the Expiration Date.

 

   (d) In the event that the employment or service of the Optionee is terminated
prior to the Expiration Date by reason of the disability (as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended (the "Code")) of the
Optionee, this Option, subject to the provisions of Section 4 hereof, may be
exercised, to the extent exercisable as of the date of termination of employment
or service, at any time within one (1) year after the date of termination, but
not thereafter, and in no event after the Expiration Date.

 

   (e) In the event that the employment or service of the Optionee is terminated
prior to the Expiration Date by reason of the Optionee’s death, or the
Optionee’s death occurs within three months after termination of the Optionee’s
employment or service (unless such termination was either (i) for Cause, or (ii)
without the written consent of the Company), this Option may be exercised, to
the extent exercisable as of the date of termination of employment or service,
by the Optionee’s executor, administrator or other such person at the time
entitled by law to the Optionee’s rights under such Option, at any time within
six (6) months after the date of the Optionee’s death, but not thereafter, and
in no event after the Expiration Date.

 

(f) In the event of a termination of employment or service with the Company for
any reason, any portion of the Option that is not exercisable as of such date
shall be immediately forfeited. In the event of a Change of Control, the terms
of the Plan shall govern.

 

4. Nothing in the Plan or herein shall confer upon the Optionee any right to
continue as an employee of the Company or its subsidiaries or interfere in any
way with the right of the Company or any Subsidiary to terminate such employment
at any time during such periods without liability of the Company or its
subsidiaries. Further, nothing in the Plan or herein shall confer upon the
Optionee any right to be granted additional stock options under the Plan.

 

2

--------------------------------------------------------------------------------

 

 

5. The Company currently has an effective registration statement on file with
the Securities and Exchange Commission with respect to shares of Common Stock.
The Company currently intends to maintain this registration, but has no
obligation to do so. If the registration statement ceases to be effective, the
Optionee will not be able to sell or transfer shares of Common Stock issued to
the Optionee upon exercise of the Option unless an exemption from registration
under applicable securities laws is available. The Optionee agrees that any
resale by the Optionee of shares of Common Stock acquired upon exercise of the
Option shall comply in all respects with the requirements of all applicable
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, as amended, the Exchange Act, and the
respective rules and regulations promulgated thereunder) and any other law,
rule or regulation applicable thereto, as such laws, rules and regulations may
be amended from time to time. The Company shall not be obligated to issue the
shares of Common Stock or permit their resale if such issuance or resale would
violate any such requirements.

 

6. In the event of any disposition of the shares of Common Stock acquired upon
the exercise of this Option within two (2) years from the Grant Date, or within
one (1) year from the date of issuance of the shares of Common Stock to the
Optionee, the Optionee shall notify the Company thereof in writing within thirty
(30) days after such disposition and will pay to the Company an amount necessary
to satisfy its obligations to withhold any taxes by reason of such disqualifying
disposition, in any manner satisfactory to the Company as set forth in the Plan.

 

7. The Company and the Optionee further agree that they will both be subject to
and bound by all of the terms and conditions of the Plan, as amended from time
to time. In the event of a conflict between the terms of this Stock Option
Contract and the terms of the Plan, the terms of the Plan shall govern.

 

8. This Option is not transferable otherwise than by will or the laws of descent
and distribution and may be exercised, during the lifetime of the Optionee, only
by the Optionee.

 

9. This Option is an Incentive Stock Option, as such term is defined in the
Plan. As an Incentive Stock Option, it cannot be first exercisable for more than
$100,000 in value of Common Stock (measured by the Exercise Price) in any
calendar year. Any excess of $100,000 shall be treated as a Non-Qualified Stock
Option.

 

10. In lieu of receiving documents in hard copy paper format, the Optionee
agrees, to the fullest extent permitted by law, to accept electronic delivery of
any documents that the Company may be required to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant notifications and
agreements, account statements, annual and quarterly reports, and all other
agreements, documents, forms and communications) in connection with the Option
and any other prior or future grant made by the Company and any Subsidiaries.
Electronic delivery of a document to the Optionee may be via a Company or
Subsidiary email system or by reference to a location on a Company or Subsidiary
intranet site to which the Optionee has access.

 

3

--------------------------------------------------------------------------------

 

 

11. Prior to the Optionee’s exercise of the Option, the Optionee shall not
possess any incidents of ownership of the shares of Common Stock underlying the
Option, including voting or dividend rights.

 

12. Any and all notices, designations, consents, offers, acceptances and any
other communications provided for herein shall be given in writing and shall be
delivered either personally or by registered or certified mail, postage prepaid,
which shall be addressed, in the case of the Company, to the Secretary of the
Company at the principal office of the Company, except as provided in Section 10
and, in the case of the Optionee, to the Optionee’s address appearing on the
books of the Company or to such other address as may be designated in writing by
the Optionee.

 

13. The terms of this Stock Option Contract shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Optionee and
the beneficiaries, executors, administrators, heirs and successors of the
Optionee.

 

14. The invalidity or unenforceability of any particular provision hereof shall
not affect the other provisions hereof, and this Stock Option Contract shall be
construed in all respects as if such invalid or unenforceable provision had been
omitted.

 

15. Except as provided in the Plan, no change, modification or waiver of any
provision of this Stock Option Contract shall be valid unless the same is in
writing and signed by the parties hereto.

 

16. This Stock Option Contract and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and therein and supersede all prior communications, representations and
negotiations in respect thereto.

 

17. This Stock Option Contract and the rights of the Optionee hereunder shall be
governed, construed, and administered in accordance with and governed by the
laws of the State of New York (regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws of such jurisdiction or
any other jurisdiction).

 

18. The headings of the Paragraphs hereof are provided for convenience only and
are not to serve as a basis for interpretation or construction, and shall not
constitute a part, of this Stock Option Contract.

 

19. This Stock Option Contract may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

4

--------------------------------------------------------------------------------

 

 

20. The Committee shall have final authority to interpret and construe the Plan
and this Stock Option Contract and to make any and all determinations
thereunder, and its decision shall be binding and conclusive upon the Optionee
and such Optionee’s legal representative in respect of any questions arising
under the Plan or this Stock Option Contract.

 

21. In administering this Stock Option Contract and the Plan, or to comply with
applicable legal, regulatory, tax or accounting requirements, it may be
necessary for the Company to transfer certain personal data of the Optionee to a
Subsidiary, or to outside service providers, or to governmental agencies. By
signing this Stock Option Contract and accepting the grant of the Option, the
Optionee consents, to the fullest extent permitted by law, to the use and
transfer, electronically or otherwise, of the Optionee’s personal data to such
entities for such purposes.

 

22. By signing this Stock Option Contract, the Optionee acknowledges and agrees
that the Option and the shares of Common Stock shall (i) be subject to
forfeiture as a result of the Optionee’s violation of any agreement with the
Company or a Subsidiary regarding non-competition, non-solicitation,
confidentiality, non-disparagement, inventions and/or similar restrictive
covenants (the “Restrictive Covenants Agreement”), and (ii) be subject to
forfeiture and/or recovery under any compensation recovery policy that may be
adopted from time to time by the Company or any of its Subsidiaries. For
avoidance of doubt, compensation recovery rights to shares of Common Stock shall
extend to the proceeds realized by the Optionee due to sale or other transfer of
such stock. The Optionee’s prior execution of the Restrictive Covenants
Agreement was a material inducement for the Company’s grant of the Option under
this Agreement.

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this contract as of
the day and year first above written.

 

 

OPTIONEE   PARK ELECTROCHEMICAL CORP.                     By   [sign name]      
                    Title: Chief Executive Officer [print full name]      

                                   

5